                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

 UNITED STATES OF AMERICA                         )
                                                  )
 v.                                               )   Criminal No. 3:15-cr-00106
                                                  )   Judge Trauger
 DANIEL GLEN MYERS                                )



                               MEMORANDUM AND ORDER

       Pending in this criminal case is the defendant’s “Motion to Clarify Sentence and

Modification of Sentence and Motion on Speedy Trial Demand from Tennessee” (Doc. No. 68),

in which he “seeks to clarify if he is entitled to halfway house or home confinement . . . and to

determine if the court can dismiss a state detainer.” At the time he filed his motion, the defendant

was incarcerated in the Federal Correctional Institution in Manchester, Kentucky. Believing that

he was to be released from federal custody on May 18, 2018, and facing state charges for which

he thought he was under detainer and would be transferred directly into state custody, the defendant

asked this court to modify his sentence to allow him to serve the final months on home

confinement, so that before his federal sentence expired he could earn some money and deal with

the state charges from his home in Coffee County, Tennessee. (Id. at 5.) The defendant filed this

motion on January 10, 2018.

       After being granted an extension of its deadline to respond to the motion, the government

timely filed its response on March 30, 2018. (Doc. No. 72.) However, prior to this date, on March

15, 2018, the defendant was released from federal custody. (Doc. No. 72-2.) The government

represents that the state Assistant District Attorney General prosecuting the charges against the

defendant confirmed that he had appeared in state court to answer the charges and was released
pending trial on a $15,000.00 appearance bond. (Doc. No. 72 at 3.) The government further

represents that it is unclear whether a state detainer was ever issued, or whether the defendant was

released into state custody once his federal sentence expired. (Id. at 2 n.2.) The government argues

that the instant motion has been rendered moot by the defendant’s release from custody, and the

fact that the defendant is able to defend against the state charges without complication from his

federal conviction or sentence.

       The court agrees with the government that the defendant’s motion is moot. The defendant

was sentenced to 1 year and 1 day in the custody of the Bureau of Prisons, with no supervision to

follow. (Doc. No. 66.) He has served his sentence, and there are no collateral consequences of that

sentence from which his motion seeks relief; therefore, the matter “no longer present[s] a case or

controversy under Article III, § 2, of the Constitution.” Spencer v. Kemna, 523 U.S. 1, 7 (1998);

cf. Brock v. U.S. Dep’t of Justice, 256 F. App’x 748, 750 (6th Cir. 2007) (finding appeal moot

where “only relief that Brock sought in his habeas corpus petition was immediate consideration by

the BOP of placement in a [community corrections center],” and he subsequently received such

placement and then was actually released before appeal was heard).

       Because “no actual injury remains which the Court could redress with a favorable decision”

on the defendant’s motion, id., the motion is DENIED AS MOOT.

       It is so ORDERED.


                                              ____________________________________
                                              Aleta A. Trauger
                                              United States District Judge




                                                 2
